Case 1:15-cv-05844-GBD-HBP Document 487 Filed 08/24/20 Page 1 of 2

WILMERHALE

 

August 20, 2020

David Sapir Lesser

+1 212 230 8851 (t)
+1 212 230 8888 (f)
david.lesser@wilmerhale.com

VIA ECF

  

The Honorable George B. Danie

 

United States District Judge SO ORDERED:

United States District Court for the , B .
Southern District of New York Od pe Z . Dan ad,

500 Pearl Street George B/ Daniels, US.D.J.

New York, NY 10007-1312 v
Dated: AUG 2 4 2070
Re: Sonterra Capital Master Fund Ltd., et al. v. UBS AG, et al., No. 15-cv-5844
(GBD) (SLC)

Dear Judge Daniels:

I write jointly on behalf of all parties concerning Plaintiffs’ proposed Second Amended
Complaint (““PSAC”). On July 31, 2020, pursuant to the schedule agreed to by the parties and
endorsed by the Court (ECF No. 477), Plaintiffs made the PSAC available for review by
Defendants. The schedule contemplated that Defendants would notify Plaintiffs no later than
noon ET on Friday, August 14 whether they consented to or opposed the amendment, which
Defendants did, and provided that “[n]Jothing in this process shall constitute a waiver of any
defense that may be available to Defendants.” ECF No. 477 at 1.

Defendants, having reviewed the PSAC, do not consent to the proposed amendment.
Nevertheless, the parties have conferred and respectfully submit that, rather than Defendants
opposing a motion for leave to amend and subsequently moving to dismiss the operative
pleading, it would be more efficient and to the benefit of all parties and the Court if Plaintiffs file
the PSAC as the Second Amended Complaint (“SAC”) by August 24, 2020, and Defendants then
move to dismiss the SAC on any and all available grounds in a single round of omnibus briefing.

Accordingly, the parties propose that the Court grant Plaintiffs leave to file the PSAC as the SAC
pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure and order that (1) the parties
shall brief all grounds for dismissal under the schedule previously ordered (ECF No. 477) and
(2) the filing of the SAC shall not effect any waiver by Defendants of, or otherwise affect, any
defenses or arguments that Defendants may have, including without limitation lack of subject
matter jurisdiction, lack of personal jurisdiction, failure to state a claim, and any other grounds
contemplated in Rules 12 and 17 of the Federal Rules of Civil Procedure.

Wilmer Cutler Pickering Hale and Dorr tp, 7 World Trade Center, 250 Greenwich Street, New York, New York 10007

Beijing Berlin Boston Brussels Denver Frankfurt London Los Angeles New York Palo Alto San Francisco Washington

 
Case 1:15-cv-05844-GBD-HBP Document 487 Filed 08/24/20 Page 2 of 2 :

WILMERHALE

Honorable George B. Daniels
August 20, 2020
Page 2

Respectfully submitted,

/s/ David Sapir Lesser
David Sapir Lesser

 

ce: All counsel of record (via ECF)

 

 
